Case 8:18-cv-03051-MSS-AEP Document 15 Filed 03/14/19 Page 1 of 1 PageID 41




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

SHAWNDRA FAISON,

       Plaintiff,

v.                                                     Case No: 8:18-cv-3051-MSS-AEP

THE ADT CORPORATION,

       Defendant.


                      ORDER OF DISMISSAL WITH PREJUDICE

       Upon consideration of the Parties’ Joint Stipulation of Dismissal with Prejudice,

(Dkt. 14), and pursuant to Fed.R.Civ. P. 41, it is hereby

       ORDERED that this case is DISMISSED WITH PREJUDICE. Each party shall

bear its own attorneys’ fees and costs associated with this matter. This matter shall

remain CLOSED.

       DONE and ORDERED at Tampa, Florida this 14th day of March, 2019.




Copies furnished to:
Counsel of Record
Any Unrepresented Party
